Appeal from a supplemental order of the Supreme Court, Monroe County (Raymond E. Cornelius, J.), entered March 16, 2005. The supplemental order recited the papers used on the motions that were determined by the order entered February 22, 2005.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.